Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 2, 5, and 19 are cancelled.
Claims 1, 3-4, 6-17, and 19-20 are amended.
Claims 1, 3-4, 6-17, and 19-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations regarding sensing the user using a sensing device located in the second residence.  Examiner is unable to determine how the user can be in the first residence and the second residence to gather both sensor data.  Examiner is unable to determine how the second actuator device is controlled based on first abstracted data and health 
Claims 11 and 12 recite the limitation “cold level.”  The term "cold" in claims 11 and 12 is a relative term which renders the claim indefinite.  The term "cold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, in claim 12, Examiner is unable to determine how to measure a “cold” level based on the voice.  Are you detecting chattering teeth or broken language? Examiner asks the Applicant for explanation and guidance.
Claim 14 recites the limitation “when the first sensing data is an action of the user acquired by a movie camera of the first sensing device, the first abstracted data is assigned based on i) a normal level, ii) a first cold level, iii) a second cold level, iv) a third cold level, or v) a fourth cold level.”  Examiner is unable to determine how to measure a “cold” level based on gathering information from a camera.  Examiner asks the Applicant for explanation and guidance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rufo et al. (U.S. Publication No. 2018/0342329).
As per claim 17, Rufo teaches a health support system, comprising:
-a first sensing device that is located in a first living space, the first sensing device acquiring first biometric information of a user (Rufo: para. 104; para. 106-107);
-a first actuator device that is located in the first living space (Rufo: para. 104; para. 106-107); and 
-a first server connected to the first sensing device and the first actuator device via a network, the first server being located in the first living space in which the user lives a daily life (Rufo: para. 113),
-wherein the first sensing device or the first server 1) determines a health condition of the user based on the first biometric information data (Rufo: para. 162; para. 209), 2) generates first abstracted data based on the determined health condition data (Rufo: para. 162; para. 209), 3) classifies the first abstracted data based on the determined health condition (Rufo: para. 213), and 4) controls the first actuator device based on the first abstracted data (Rufo: para. 109, 
-wherein the health support system further comprises:
	-a second actuator device that is located in a second living space (Rufo: para. 209; figure 3); and
a second server or second terminal connected to the second actuator device, the second server or the second terminal being located in the second living space different from the first living space (Rufo: para. 209; para. 459),
-wherein the second server or terminal controls the second actuator device based on the first abstracted data (Rufo: para. 209),
-wherein the first abstracted data is stored a database of the first server in the first living space and (Rufo: para. 211)
-wherein the first abstracted data stored in the database is transferred to the second living space (Rufo: figure 20; para. 459).
As per claim 19, the system of claim 17 is as described.  Rufo further teaches wherein the second actuator device facilitates improving a health condition of the user based on the first abstracted data stored in the database (Rufo: para. 145).
As per claim 20, the system of claim 17 is as described.  Rufo further teaches further comprising:
-a second sensing device that acquires second biometric information of the user (Rufo: figure 20),
-wherein the second sensing device, the second server, or the second terminal obtains second abstracted data of the second biometric information of the user based on sensing data sensed by the second sensing device (Rufo: figure 20), and
-wherein the second abstracted data of the second biometric information is transmitted to the database of the first living space (Rufo: para. 113-115).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rufo et al. (U.S. Publication No. 2018/0342329) in view of Ceng et al. (WO 2019/023932, translated).
As per claim 1, Rufo teaches a health support system, comprising:
-a processing device configured for estimating and obtaining abstracted data of a health condition of a user (Rufo: para. 160), based on sensing data sensed by the sensing device (Rufo: para. 145; para. 209), and for controlling the actuator device to improve the health condition of the user, based on the abstracted data (Rufo: para. 213).
-a first sensing device located in a first residence (Rufo: para. 104; para. 106-107; sensors);
-a first actuator device located in the first residence (Rufo: para. 106-107; Controllers for controlling appliances and equipment at the home premises.);
-a first processing device located in the first residence, wherein the first processing device 1) receives first sensing data from the first sensing device (Rufo: para. 107; para. 145), 2) determines a health condition of a user based on the received first sensing data (Rufo: para. 162; para. 209), 3) controls the first actuator device based on the health condition of the user determined using the first sensing data (Rufo: para. 109; Happie core system sends commands and signals to sensors and controllers.), and 4) stores the health condition of the user determined using the first sensing data as first abstracted data in a first database of the first processing device (Rufo: para. 132).
	Rufo does not explicitly teach the following, however, Ceng teaches a health support system, comprising:
-a second sensing device located in a second residence, the second residence being different from the first residence (Ceng: para. 33); 
-a second actuator device located in the second residence (Ceng: para. 38); and 
-a second processing device located in the second residence, wherein the second processing device 1) receives second sensing data from the second sensing device (Ceng: para. 33), 2) determines the health condition of the user based on the second sensing data(Ceng: para. 36), 3) receives the first abstracted data from the first database of the first processing device (Ceng: para. 49; para. 52; health data file), 4) controls the second actuator device based on i) the health condition of the user determined using the second sensing data (Ceng: para. 49) and ii) the first abstracted data (Ceng: para. 52), and 5) stores the health condition of the user determined using the second sensing data as second abstracted data in a second database of the second processing device (Ceng: para. 49; para. 52).
One of ordinary skill in the art would have recognized that applying the known technique of Ceng would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Rufo to the teachings of Ceng would have yielded predictable results because the level of ordinary skill in the art demonstrated by the 
As per claim 3, the system of claim 1 is as described.  Rufo further teaches wherein the first abstracted data of the health condition of the user is classified and assigned a level based on the first sensing data (Rufo: para. 213; calculate glucose levels).
As per claim 4, the system of claim 1 is as described.  Rufo does not explicitly teach the following, however, Ceng teaches wherein the second abstracted data of the health condition of the user is classified and assigned a level based on the second sensing data (Ceng: para. 36; health status).
The sole difference between Rufo and the claimed subject matter is that Rufo does not disclose assigning a level to the second sensing data from the second residence.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the assigning level to the second sensed data of Ceng for the Rufo teaching assigning a level to sensed information.  Thus, the simple substitution of one known element for another produces a predictable result rendering the claim obvious.
As per claim 6, the system of claim 1 is as described.  Rufo further teaches wherein the second actuator device of the second residence provides health support for the user based on at least the first abstracted data (Ceng: para. 49; para. 52).
The motivation to combine the teachings is same as claim 1.
As per claim 7, the system of claim 1 is as described.  Rufo further teaches the second abstracted data of the health condition of the user is transmitted to the first database of the first processing device (Ceng: para. 36).
The motivation to combine the teachings is same as claim 1.
As per claim 8, the system of claim 5 is as described.  Rufo further teaches wherein the second processing device controls the second actuator device based on i) the health condition of the user determined using the second sensing data, ii) the first abstracted data, and iii) an external environment of the second residence (Ceng: para. 49; para. 52).
The motivation to combine the teachings is same as claim 1.
As per claim 9, the system of claim 1 is as described.  Rufo further teaches wherein the first sensing device includes an actuator function, or the first actuator device includes a sensing function (Rufo: para. 145; para. 209; abstract).
As per claim 11, the system of claim 1 is as described.  Rufo further teaches wherein when the first sensing data is a body temperature of the user acquired by a temperature sensor or thermography of the first sensing device (Rufo: para. 107), the first abstracted data is assigned, based on the first sensing data a level of i) a normal level, ii) a first cold level, iii) a second cold level, iv) third cold level, or v) a fourth cold level (Rufo: figure 20; para. 126).
As per claim 12, the system of claim 1 is as described.  Rufo further teaches wherein when the first sensing data is voice information of the user acquired by a microphone of the first (Rufo: para. 114), the first abstracted data is assigned, based on the first sensing data, i) a normal level, ii) a first cold level, iii) a second cold level, iv) a third cold level, or v) a fourth cold level (Rufo: para. 117; para. 282-283; para. 160).
As per claim 14, the system of claim 1 is as described.  Rufo further teaches wherein when the first sensing data is an action of the user acquired by a movie camera of the first sensing device, the first abstracted data is assigned based on i) a normal level, ii) a first cold level, iii) a second cold level, iv) a third cold level, or v) a fourth cold level (Rufo: para. 148; para. 260).
As per claim 16, the system of claim 1 is as described.  Rufo further teaches wherein when the first sensing data comprises emotion information and biometric information of the user acquired by the sensing device, and the first abstracted data is assigned, based on the first sensing data, i) a normal stress level, ii) a first stress level, and iii) a second stress level (Rufo: para. 282; para. 263).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rufo et al. (U.S. Publication No. 208/0342329) in view of Ceng et al. (WO 2019023932, translated) and further in view of Reed et al. (U.S. Patent No. 6,524,239).
As per claim 10, the system of claim 1 is as described.  Rufo and Ceng do not explicitly teach the following, however, Reed teaches wherein when the first sensing data is acquired by a toilet, the first abstracted data is assigned, based on the first sensing data, a level of a stomach condition of the user as i) a normal level, ii) a first diarrhea level, and iii) a second diarrhea level, iv) a first constipation level, or v) and second constipation level (Reed: col. 5, 62 to col. 6, 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have toilet sensor as taught by Reed within the system of Rufo and Ceng.  As in Reed, it is .
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rufo et al. (U.S. Publication No. 208/0342329) in view of Ceng et al. (WO 2019023932, translated) and further in view of Lange et al. (U.S. Publication No. 2005/0192508).
As per claim 13, the system of claim 12 is as described.  Rufo and Ceng does not explicitly teach the following, however, Lange teaches wherein the voice information is one of a spectrum of a nasal closing voice, a voice waveform pattern of a cough, a voice waveform pattern of a sneeze, a voice waveform pattern of a nasal sucking sound, and a voice waveform pattern of a sneeze (Lange: para. 39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have toilet sensor as taught by Lange within the system of Rufo and Ceng.  As in Lange, it is within the capabilities of one of ordinary skill in the art to provide a voice sensor sensing cough/sneeze to Rufo and Ceng teaching array of sensors.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  One of ordinary skill in the art would have been capable of applying this known 
As per claim 15, the system of claim 14 is as described.  Rufo and Ceng does not explicitly teach the following, however, Lange teaches wherein the action is one of a sneezing action and a nasal condition (Lange: para. 39).
The motivation to combine the teachings is same as claim 13.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-17, and 19-20 have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626